COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (this “Agreement”), dated as of September
28, 2008 is made and entered into by and among 1st NRG Corp., a Delaware
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, whose names are set forth on Exhibit A hereto (which persons
and entities are herein collectively referred to as the “Investors” and each
individually as an “Investor”).




RECITALS




WHEREAS, the Company has authorized the sale and issuance of up to an aggregate
of Seventeen Million, Three Hundred Forty Thousand (17,340,000) shares of its
Common Stock, par value $0.02 per share, of the company;




WHEREAS, each Investor desires to purchase from the Company, and the Company
desires to issue and sell to each Investor, certain Units consisting of shares
of the Common Shares plus a specified number of Warrants as described in, and on
the terms and conditions of this Agreement;




NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants, representations and warranties contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:




1.

Definitions.  As used in this Agreement, the following terms shall have the
indicated meanings:




“Agreement” has the meaning specified in the Preamble to this Agreement.




“Balance Sheet” has the meaning specified in Section 3.9 of this Agreement.




“Board” shall mean the Board of Directors of the Company.




“Closing” has the meaning specified in Section 2.2 of this Agreement.




“Closing Date” has the meaning specified in Section 2.2 of this Agreement.




“Common Stock” shall mean the Company’s common stock, par value $0.02 per share.




“Common Stockholders” shall mean any holder of common shares.




“Company” has the meaning specified in the Preamble to this Agreement.




“Confidential Information” has the meaning specified in Section 8.13 of this
Agreement.




“Financial Statements” has the meaning specified in Section 3.9 of this
Agreement.




“GAAP” shall mean generally accepted accounting principles.




“Investor” and “Investors” shall have the meanings specified in the Preamble to
this Agreement.





--------------------------------------------------------------------------------

“Investor Stock” shall mean: (i) the shares of Common Shares issued to an
Investor hereunder or otherwise owned by such Investor, (ii) the Common Shares
issued to the Investor and (iii) any shares of Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution on or with respect to, or
in replacement of, any shares of Series A Preferred or Conversion Shares
referred to in (i) and (ii) above.




“Material Adverse Effect” shall mean, with respect to any Person, a material
adverse effect on the business, prospects, assets, financial condition or
results of operations of such Person and its subsidiaries, if any, taken as a
whole.




“Person” shall mean an individual, corporation, partnership, limited liability
company or partnership, association, trust, joint venture or other entity.




“Purchase Price” has the meaning specified in Section 2.1 (c) of this Agreement.




“Restated Certificate” shall mean the Company’s Restated Certificate of
Incorporation available for inspection upon request.




“SEC” shall mean the United States Securities and Exchange Commission.




“Shares” has the meaning specified in Section 2.1




“Transaction Documents” shall mean the Amended and Restated Stockholders’
Agreement, the Warrants and the Purchase Agreement.




“Unit” shall mean the combination of (12,998) shares of Common Stock priced at
$1.14 per share and (21,682) Warrants for shares of the Company’s Common Stock
at an exercise price of $1.24 per Unit.




“Warrants” shall have the meaning specified in Section 2.1.

































































--------------------------------------------------------------------------------

2.

Purchase and Sale of Stock.




2.1

Issuance and Sale of Unit Consisting of Common Stock and Warrant; Purchase
Price.




(a)

Subject to and upon the terms and conditions set forth in this Agreement, at the
Closing the Company will issue and sell to the Investors, and the Investors,
severally and not jointly, shall purchase from the Company that number of Units
consisting of (i) 12,998 shares of Common Stock (the “Shares”) as are set forth
opposite their respective names on Exhibit A hereto, and, (ii) 21,682 Warrants
to purchase 21,682 additional Common Shares (the “Warrant”) as are set forth
opposite their respective names on Exhibit A hereto, at an exercise price of
$1.24 per share and an expiration date of thirty (30) months from the Closing
(The “Warrant”).




Share Price:

Purchase Amount:

Shares of Unit:

$1.14

$10,000

12,998




Warrant Price:

Purchase Amount:

Shares of Unit:

$1.24

$20,000

21,682




(b)

In consideration of the issuance and sale of the Units consisting of Twelve
Thousand Nine Hundred Ninety Eight (12,998) Shares and Twenty One Thousand Six
Hundred Eighty Two (21,682) Warrants of the Company’s Common Stock, and in
reliance upon the representations, warranties, covenants and agreements made
herein by the Company to the Investors, at the Closing the Investors shall pay
to the Company the amount (the “Purchase Price”) set forth opposite their
respective names on Exhibit A hereto.  The price per Unit is $10,000.  Payment
of the Purchase Price shall be made to 1st NRG, Corp’s account as specified in
the account control agreement which this offering is attached to.




2.2

Closing; Deliveries.




(a)

The closing of the sale and purchase of the Shares hereunder (the “Closing”)
shall take place at the offices of the Intermediary Elco Securities, Ltd. in
Abaco, Bahamas.  The date of the Closing is hereinafter referred to as the
“Closing Date”.




(b)

At the Closing, the Company shall deliver, or cause to be delivered, to each of
the Investors, (i) a certificate evidencing the Shares being purchased by such
Investor, registered in the name of such Investor, against payment to the
Company of the Purchase price by such Investor and (ii) the Warrants being
purchased by such Investor against payment to the Company of the Purchase Price
by such Investor..




3.

Representations and Warranties of the Company.  The company hereby represents
and warrants to the Investors that the statements contained in this Section 3
are true and correct representations and warranties of the Company.




3.1

Incorporation, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under, and by virtue of,
the laws of the State of Delaware.  The Company has full corporate power and all
lawful authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted or as proposed to be conducted.
 The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where





--------------------------------------------------------------------------------

the character of its properties or the nature of its business makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not  reasonable be expected to have a Material
Adverse Effect.  




3.2

Capitalization.  The authorized capital of the Company (immediately prior to the
Closing) consists of (i) 50,000,000 shares of Common Stock, par value $0.02 per
share, of which 4,551,688 shares are issued and outstanding, 1,021,768 are
approved and issuable shares have been reserved for issuance upon exercise of
options to be granted under the Stock Option Plan (of which options to purchase
275,000 shares and warrants to purchase 765,000 shares have been granted and are
currently outstanding), 17,340,000 shares have been reserved for issuance upon
exercise of the Attached Common Shares and Warrants,  All of the issued,
issuable and outstanding shares of Common have been duly authorized and validly
issued and issuable and are fully paid and non-assessable with no personal
liability attached to the ownership thereof.  Except for the forgoing, as
provided for herein: (i) there are no outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments or other agreements or
arrangements of any character or nature whatsoever under or pursuant to which
the Company is or may become obligated to issue any shares of its capital stock,
(ii) the Company has no obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any shares of its capital stock or any interest therein or
to pay any dividend or make any distribution in respect thereof, (iii) there are
no outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the Company and (iv) the Company has no obligation (contingent
or otherwise) to issue any subscription, option, warrant, convertible security
or other such right or to issue or distribute to holders of any shares of its
capital stock any evidence of indebtedness or assets of the Company.  All shares
of Common Stock, Preferred Stock and all other outstanding securities of the
Company have been issued in compliance with all applicable federal and state
securities laws.  The Capitalization Table sets forth a true and complete list
of the names of the record and beneficial owners of the Common Stock and
Preferred Stock and the number of shares of Common Stock or Preferred Stock held
by each stockholder of the Company as of the date hereof.  There are no shares
of Common Stock or Preferred Stock held in the Company’s treasury. The company
plans to increase its total authorized to 50,000,000 shares and to issue an
additional 5,250,000 shares and warrants to purchase an additional 10,000,000
shares. The company makes no representation as to its intent to enter into
future issuances of common or preferred shares.




3.3

Subsidiaries.  The Company does not currently own or control, directly or
indirectly, any interest in any other Corporation.




3.4

Authority; Due Authorization.  The Company has the full right, power and
authority to execute and deliver this Agreement and the Transaction Documents,
to consummate the transactions contemplated hereby and thereby and to perform
its obligations hereunder and thereunder.  The execution and delivery by the
Company of this Agreement and the Transaction Documents, the performance by the
Company of its obligations hereunder and thereunder, including the
authorization, issuance and delivery of the Shares, and the consummation by the
Company of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary director and stockholder action in respect
thereof.  No other proceedings on the part of the Company, its officers,
directors or stockholders, are necessary to authorize the execution and delivery
of this Agreement or the Transaction Documents and the performance by the
Company of its obligations hereunder or thereunder.  This Agreement is and each
of the Transaction Documents has





--------------------------------------------------------------------------------

been, or, when executed will be, duly executed and delivered by the Company.
 This Agreement constitutes, and each of the Transaction Documents when executed
will constitute, valid and binding obligations of the Company, enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditor’s rights generally and to general equitable principles.




3.5

Valid Issuance of Securities.




(a)

The Units, when issued, sold and delivered in accordance with the terms of this
Agreement shall be duly and validly issued, fully paid and non-assessable and
free of restrictions on transfer, other than restrictions on transfer under this
Agreement, the Stockholders’ Agreement and applicable state and federal
securities laws. The underlying shares will be issued under rule 144 and shall
be restricted from sale for a period of six (6) months or until such date as a
registration statement filed with the US Securities and Exchange Commission is
filed and accepted.




(b)

The Shares have been duly and validly reserved for issuance and, upon issuance
in accordance with the terms of the Shares, this Agreement and the Restated
Certificate, shall be duly and validly issued, fully paid and non-assessable and
free of restrictions on transfer, other than restrictions on transfer under this
Agreement, the Stockholders’ Agreement and applicable federal and state
securities laws.




3.6

Stockholder Agreements.  Except as provided in this Agreement, the Transaction
Documents, there are no agreements, written or oral, between the Company and any
holder of its securities, or to the Company’s knowledge, among any holders of
its securities, relating to the acquisition (including, without limitation,
rights of first refusal, anti-dilution or preemptive rights), disposition,
registration under the Securities Act, or voting of the Common Stock or
Preferred Stock.




3.7

Governmental Consents.  All consents, approvals, orders, authorizations or
registrations, qualifications, designations, declarations or filings with any
federal, state or local governmental authority on the part of the Company
required in connection with the consummation of the transactions contemplated
herein have been obtained and are effective, except for such filings required to
be made after the Closing under applicable federal and state securities laws,
which shall be timely made within the applicable periods therefore.  




3.8

Compliance with Other Instruments.




(a)

The Company is not in, nor shall the conduct of its business as proposed to be
conducted result in, any violation, breach or default of any term of its
Restated Certificate or By-Laws or any judgment, decree, order, statute, rule or
regulation applicable to or binding upon the Company its business or operations
or any of its assets or properties.




(b)

The execution and delivery by the Company of this Agreement and the Transaction
Documents, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby shall not: (i) conflict with or violate any provision of its
Restated Certificate or By-Laws, (ii) conflict with, result in a breach of, or
constitute (with or without due notice or lapse of time or both) a default
under, create in any party the right





--------------------------------------------------------------------------------

to terminate, modify or cancel, or require any notice, consent or waiver under,
any contract to which the party is a contract or (iii) constitute an event which
results in the creation of any lien, claim, encumbrance, security interest or
charge upon any asset of the Company, the suspension, revocation, impairment,
forfeiture or non-renewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.




3.9

Financial Statements; Liabilities.




The Company has made available to the Investors the unaudited balance sheet as
of June 30, 2008 (the “Balance Sheet”) and the unaudited income statement of the
Company for the period ended June 30, 2008 (collectively, the “Financial
Statements”).  Any and all public financials as listed on Edgar are also at the
disposal of the investor. Such Financial Statements (i) were prepared from the
books and records of the Company; (ii) are true, correct and complete; and (iii)
present fairly, in all material respects, the financial condition and results of
operations of the Company as of the date or dates and for the period or periods
therein specified.  The books of account and other financial records of the
Company are in good order and have been properly maintained in all material
respects.




3.10

Full Disclosure.  The Company has provided the Investors with all information
requested by the Investors in connection with each Investor’s decision to
purchase the Shares.




4.

Representations and Warranties of the Investor.  Each of the Investors hereby
represents and warrants, severally and not jointly, to the Company that:




4.1

Organization, Good Standing and Qualification.  Investor has been duly formed
and/or incorporated and is validly existing and in good standing under, and by
virtue of, the laws of the jurisdiction of its organization or incorporation, as
the case may be, and has all requisite power and authority to own its properties
and assets and to carry on its business as now conducted and as presently
proposed to be conducted.




4.2

Investment.  Each of the Investors is an “accredited investor” as defined in
Rule 501(a) of the Securities Act or has sought investment advice on this
transaction from a registered securities advisor or legal advisor, and is
acquiring the Shares for its own account, not as a nominee or agent for any
other Person, and not with a view to, or in connection with, the sale or
distribution thereof in violation of the securities laws of the United States or
any state thereof.




4.3

Investigation; Consideration of Risks.  Each of the Investors acknowledges that
it has had an opportunity to discuss the business, affairs and current prospects
of the Company with the Company’s officers and has had access to information
about the Company that it has requested.  Each Investor further acknowledges
that it is able to fend for itself in the transactions contemplated by this
Agreement and has the ability to bear the economic risks of its investment
pursuant hereto.  Each Investor has such knowledge or experience in financial
and business matters that it is capable, either alone or together with its
financial and/or legal advisor(s), if any, of evaluating the merits and risks of
investing in the Company.  The Investor realizes that this investment involves a
high degree of risk, including the risk of loss of all investment in the
Company. The Investor is able to bear the economic risk of the investment,
including the total loss of such investment. The Investor is experienced and
knowledgeable in financial and business matters to the extent





--------------------------------------------------------------------------------

that the Investor is capable of evaluating the merits and risks of the
prospective investment in the Shares.




4.4

Registration; Restricted Securities Each Investor understands that the Shares
are restricted securities within the meaning of Rule 144 under the Securities
Act and that the Shares could be held for a period of six months or until such
time as those shares are registered for sale under the Securities Act or an
exemption from such registration is available.  Each Investor further
understands that among the conditions for use of Rule 144 may be the
availability of current public information about the Company and that such
information is not now available.




Investor understands that the company shall at its earliest convenience, but not
later than 12 months following the purchase of these securities shall use its
best efforts to perform a registration of these securities to remove the
restrictive legends and allow for sale of such securities unless such securities
have become by way of Rule 144, free trading.




4.5

Restrictive Legends.  It is understood that the certificates representing the
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
 THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED.




4.6

Authority.  Each of the Investors has the full right, power and authority to
execute and deliver this Agreement and the Transaction Documents, to consummate
the transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder.  The execution and delivery by each Investor of this
Agreement and the Transaction Documents, the performance by each Investor of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary limited liability company action in respect thereof on the part of
each Investor.  No other proceedings on the part of the Investors are necessary
to authorize the execution and delivery of this Agreement or the Transaction
Documents and the performance by the Investors of their obligations hereunder or
thereunder.  This Agreement is, and the Transaction Documents have been, or,
when executed will be, duly executed and delivered by the Investors.  This
Agreement constitutes, and each of the Transaction Documents when executed will
constitute, valid and binding obligations of each of the Investors, enforceable
against each Investor in accordance with their respective terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditor’s rights generally and to
general equitable principles.




4.7

No Public Market.  Each of the Investors understands that limited or no public
market now exists for any of the Shares, and that the Company has made no
assurances that a public market will ever exist for the Shares.








--------------------------------------------------------------------------------

5.

Affirmative Covenants of the Company.  The Company covenants to the Investors as
follows:




5.1

Removal of Restrictive Legend.  The legend set forth in Section 4.5 above shall
be removed by the Company from any certificate evidencing the Shares upon
delivery to the Company of an opinion of counsel, reasonably satisfactory to the
Company, that a registration statement under the Securities Act is at that time
in effect with respect to the Shares or that the Shares can be freely
transferred in a public sale without such a registration statement being in
effect and that such transfer shall not jeopardize the exemption or exemptions
from registration pursuant to which the Company issued the Shares.




5.2

Basic Financial Information and Reporting.




(a)

The Company will maintain true books and records in which full and correct
entries will be made of all its business transactions pursuant to a system of
accounting established and administered in accordance with GAAP consistently
applied, and will set aside on its books all such proper accruals and reserves
as shall be required under GAAP consistently applied.




(b)

As soon as practicable, and within ninety (90) days thereafter, the Company will
furnish each Investor with an un-audited balance sheet of the Company, as at the
end of such fiscal year, and un-audited statements of income and cash flows of
the Company, for such year, all prepared in accordance with GAAP consistently
applied. The provision of these statements may be in direct mailings or public
filings with the US Securities and Exchange Commission.




5.3

Inspection Rights.  For so long as an Investor and its affiliates collectively
hold at least 10% of the outstanding shares of Stock (as adjusted pursuant to
Section 8.14 hereof), the Investor shall have the right to participate as a
non-voting observer during all meetings of the Company’s Board, visit and
inspect any of the properties of the Company or any of its subsidiaries, and to
discuss the affairs, finances and accounts of the Company or any of its
subsidiaries with its officers, and to review such information as is reasonably
requested all at such reasonable times during business hours and as often as may
be reasonably requested.  The rights granted hereby shall be in addition to, and
not in limitation of, any rights afforded stockholders under the General
Corporation Law of the State of Delaware.




5.4

Securities Filings.  The Company shall timely make, within the applicable
periods therefore, all filings required to be made after the Closing under
applicable federal and state securities laws in connection with the offer and
sale of the Shares.




6.

Obligations of the Company at Closing.  At the Closing, the Company shall
deliver to the Investors the following:




(a)

A copy of the Restated Certificate of incorporation (If necessary) as in effect
as of the Closing Date, certified by the Secretary of the Company;




(b)

By-Laws of the Company, certified by its Secretary or Assistant Secretary, as in
effect as of the Closing Date;








--------------------------------------------------------------------------------

(c)

Resolutions of the Board and stockholders of the Company, authorizing and
approving all matters in connection with this Agreement and the transactions
contemplated hereby, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date;




(d)

The Warrants; and




(e)

Certificates representing the Shares.




7.

Obligations of the Investors at Closing.  At the Closing, the Investors shall
deliver to the Company the following:




(a)

An account control agreement which specifies the terms of cash disbursal from
the Companies account with Intermediary. (Terms to be included in Appendix A to
this document) Intermediary to be Elco Securities, Ltd.




(b)

The aggregate purchase price required to be paid by each Investor with respect
to its purchase of the Shares hereunder.




(c)

A Signed Subscription Agreement from each investor.




8.

Miscellaneous.




8.1

Survival of Representations, Warranties and Agreements.  The representations and
warranties in this Agreement, including any rights arising out of any breach of
such representations and warranties, shall survive the Closing for a period of
two years.  All covenants in this Agreement, including any rights arising out of
any breach thereof, shall survive the Closing for the periods specified in
Section 5; provided that if no period is specified such covenants shall survive
indefinitely.




8.2

Transfer; Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of, and shall be binding upon, the successors and permitted
assigns of the parties hereto.  The Company may not assign its rights and
obligations hereunder without the consent of the Investors (which consent shall
not be unreasonably withheld or delayed).  The provisions of this Section 8.2
shall not limit the Investors’ ability to assign their rights and obligations
under any Transaction Document.




8.3

Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.




8.4

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.  This Agreement may be executed by facsimile signature.




8.5

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




8.6

Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications under this Agreement shall be in writing and
shall be conclusively





--------------------------------------------------------------------------------

deemed delivered and effective (i) when hand delivered to the other party, (ii)
five business days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (iii) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery or (iv) in the case of a facsimile transmission, upon transmission
thereof by the sender and the issuance by the transmitting machine of a
confirmation slip confirming that the number of pages constituting the notice
have been transmitted without error; provided, however, that the sender shall
contemporaneously mail a copy of the notice to the addressee by the method
provided for in (i) or (ii) above, but such mailing shall in no way alter the
time at which the notice sent by facsimile transmission is deemed received, in
each case to the intended recipient as set forth below:




If to the Company, at




1st NRG, Corporation.

1730 LaBounty Rd #213

Ferndale, WA 98284

Attention:  Secretary

Facsimile: (877)-840-2053




Purchasers addresses can be located in Appendix A.




Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.




8.8

Fees and Expenses.  Except as otherwise expressly provided herein, the Company
and each Investor will each pay their own respective costs and expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, attorneys’ fees, accountants’ fees and other
professional fees and expenses.




8.9

Amendments and Waivers.  Any term of this Agreement may be amended, only in a
writing signed by the Company and the Investors.  Any amendment or waiver
effected in accordance with this Section 8.9 shall be binding upon the Investors
and each transferee of the Common Shares, each future holder of all such
securities and the Company.




8.10

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.




8.11

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver,





--------------------------------------------------------------------------------

permit, consent or approval of any kind or character on the part of any party of
any breach or default under this Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
 All remedies, either under this Agreement or by law or otherwise afforded to
any party, shall be cumulative and not alternative.




8.12

Entire Agreement.  This Agreement and the documents referred to herein,
including the Transaction Documents and the Letter Agreement, constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof, and any and all other written or oral agreements relating to the subject
matter hereof existing between the parties hereto are expressly canceled.




8.13

Confidentiality.  The Investors agree that they will keep confidential and will
not disclose, divulge or use for any purpose other than to evaluate and monitor
their investment in the Company any confidential, proprietary or secret
information which the Investors may obtain from the Company pursuant to
financial statements, reports and other materials submitted by the Company to
the Investors pursuant to this Agreement, or pursuant to visitation or
inspection rights granted hereunder or under any Transaction Document
(“Confidential Information”  ), unless such Confidential Information is known,
or until such Confidential Information becomes known, to the public (other than
as a result of a breach of this Section 8.13 by the Investors); provided,
however, that the Investors may disclose Confidential Information (i) to their
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with evaluating and monitoring
the Investors’ investment in the Company, (ii) in connection with any legal
proceeding relating to this Agreement or any of the Transaction Documents or
(iii) as may otherwise be required by law, provided that the Investors take
reasonable steps to minimize the extent of any such required disclosure.
 Subject to the provisions of this Section 8.13, the Investors shall use, and
shall use their best efforts to ensure that their authorized representatives
use, the same degree of care as the Investors use to protect their own
confidential information to keep confidential any Confidential Information
furnished to them, except that the Investors may disclose such Confidential
Information to any partner, member, subsidiary or parent of the Investors so
long as such partner, member, subsidiary or parent is advised of the
confidentiality provisions of this Section 8.13




8.14

Adjustments for Stock Splits, Etc.  Where in this Agreement there is a reference
to a specific number of shares of Investor Stock, then, upon the occurrence of
any subdivision, combination, stock dividend or stock split, the specific number
of shares so referenced in this Agreement shall automatically be proportionally
adjusted to reflect the effect of such subdivision, combination, stock dividend
or stock split on the outstanding shares of stock.




8.15

Legal Fees.  If any Action is necessary to enforce or interpret the terms of
this Agreement or any of the Transaction Documents, the prevailing party shall
be entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.




THE COMPANY:




1st NRG, Corp.


                                                               
[agreement002.gif] [agreement002.gif]

By:

___________________________________




Name:

J. Greig




Title:

Chairman & CEO










--------------------------------------------------------------------------------



















THE INVESTOR(S):







Printed Name

Signature







Copperbottom Investments, Ltd

/s/ Original Signed

______________________________

______________________________

  







Agri-Technologies International, Ltd.

/s/ Original Signed

______________________________

______________________________










Britannia Securities International, Ltd.

/s/ Original Signed

______________________________

______________________________










Orange Investments, Ltd.

/s/ Original Signed

______________________________

______________________________










Absentia Holdings, Ltd.

/s/ Original Signed

______________________________

______________________________

                                                                    

 








--------------------------------------------------------------------------------

EXHIBIT A




Investor Name

No. Of Units Purchased

Purchase Amount

Copperbottom Investments, Ltd

Lawrence Collie







100

$1,000,000

Agri-Technologies International, Ltd.

Shaniqua McPhee







150

$1,500,000

Britannia Securities International, Ltd.










50

$500,000

Orange Investments, Ltd.

Louisa Maury







100

$1,000,000

Absentia Holdings, Ltd.

John E.J. King

Arlene G. Cleare







100

$1,000,000













 

 













 

 













 

 

 

 

 






